Dissenting Opinion by
Judge Doyle :
I must respectfully dissent. In the proceeding before the referee, Ritter testified, in essence: That prior to going to Texas he was collecting unemployment benefits from a layoff as a truck driver which commenced on December 19, 1980. He also was receiving an income supplement of $100 a month and a place to live at a poultry farm. From these sources, he provided for the .support of his fifteen year old son from a prior marriage and hi® second wife. On or about February 6, 1981, Ritter completed a ten week phase of his responsibility in the business of the poultry farm. As he was otherwise unemployed, and had no further responsibilities to the poultry farm for four to six weeks, Ritter decided to use the time to look for a better job for himself.
On February 6, Ritter and his son left Milton, Pennsylvania and drove to Texas where he .stopped and took the first job available to him because he needed cash to continue. From his wages, $3.45 an hour, Ritter had to feed himself and also sustain his wife who had stayed in Pennsylvania. He subsequently found that he could not afford to sustain himself and his son, let alone his wife because meals at restaurants cost $30 a day; housing was unexpectedly expensive, with Ritter’s search discovering that monthly rent for a two bedroom apartment would require $350.00 plus *588a semrity -deposit. He was thus unable to establish a residence in Texas o-r afford, to have his wife join him. Nor was his living situation -acceptable, as he and his son were -sleeping in -his car without access to a shower, working at night .and trying to sleep- -during the day.
Ritter -did, however, make efforts to secure an acceptable wage. He sought employment, without -success, by applying to the Homart -Corporation, Williams Concrete and Bodin, all employers in Rockwell, Texas. He -also inquired into the possibility of enrolling his son in school in Texas. Unfortunately, on -the basis of the inadequacy of his wage in relation to his daily expenses, the inadequacy of his living situation and his inability to support himself, his wife, and Ms son, Ritter was compelled to return to PennsylvaMa with hi-s -son.
I therefore believe Ritter in hi-s el-aim clearly raised the issue of economic survival, an issue ignored by the Board in its conclusion that he terminated his employment because he was -dissatisfied with Ms wages. Under the -circumstances testified to by Ritter, the question -of one ’-s ability literally to survive transcends the concept of mere dissatisfaction with wages. Whereas economic necessity has been recogMzed as -a necessitous and compelling reason for voluntarily terminating employment, Richards v. Unemployment Compensation Board of Review, 491 Pa. 162, 420 A.2d 391 (1980); Wheeler v. Unemployment Compensation Board of Review, 69 Pa. Commonwealth Ct. 201, 450 A.2d 775 (1982), I would direct that this matter be remanded to the Board for the necessary findings as to ¡this issue. I .also believe that to deny benefits to an individual who has made a good faith effort to remove himself from the roles of the unemployed, but then found Ms situation to be untenable, regardless of how poorly planned the effort may have been, would operate as a distinct disincentive to those who might -otherwise be *589inclined to take similar risks in the hopes of obtaining gainful employment, thereby helping to perpetuate the overburdened state of our unemployment compensation system.